Case 19-10562   Doc 166   Filed 06/26/19 Entered 06/26/19 15:52:34   Desc Main
                           Document     Page 1 of 5
Case 19-10562   Doc 166   Filed 06/26/19 Entered 06/26/19 15:52:34   Desc Main
                           Document     Page 2 of 5
Case 19-10562   Doc 166   Filed 06/26/19 Entered 06/26/19 15:52:34   Desc Main
                           Document     Page 3 of 5
Case 19-10562   Doc 166   Filed 06/26/19 Entered 06/26/19 15:52:34   Desc Main
                           Document     Page 4 of 5
Case 19-10562   Doc 166   Filed 06/26/19 Entered 06/26/19 15:52:34   Desc Main
                           Document     Page 5 of 5
